Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “determining inter-vehicle gaps and cut-ins between the object and the vehicle”. The reader is left in question as to what is being claimed. For instance, the term “inter-vehicle” suggests something between two vehicles, however, the claim is directed to an object that is not a vehicle.	Moreover, clarification is needed to understand how there are plural gaps and plural cut-ins between a single object and a single vehicle. The scope of the claim cannot be ascertained as written.	Moreover, a distinction between “a vehicle lane of travel” (see instant spec at [3], [4], [29], [78], [79]) and “a lane of the vehicle” (see instant spec at [29], [78], [90], [97]) cannot be understood in light of the specification. The reader is left in question as to whether the second recitation is merely a double inclusion. For examination, the terms refer to the same thing.
Claims 2-18 are rejected at least for failing to resolve the deficiencies of their rejected base claim.
Claim 19 recites “determining inter-vehicle gaps and cut-ins between the object and the vehicle”. The reader is left in question as to what is being claimed. For instance, the term “inter-vehicle” suggests something between two vehicles, however, the claim is directed to an object that is not a vehicle.	Moreover, clarification is needed to understand how there are plural gaps and plural cut-ins between a single object and a single vehicle. The scope of the claim cannot be ascertained as written.	Moreover, a distinction between “a vehicle lane of travel” (see instant spec at [3], [4], [29], [78], [79]) and “a lane of the vehicle” (see instant spec at [29], [78], [90], [97]) cannot be understood in light of the specification. The reader is left in question as to whether the second recitation may refer to the same thing. For examination, the terms may refer to the same thing.
Claim 20 recites “determining inter-vehicle gaps and cut-ins between the object and the vehicle”. The reader is left in question as to what is being claimed. For instance, the term “inter-vehicle” suggests something between two vehicles, however, the claim is directed to an object that is not a vehicle.	Moreover, clarification is needed to understand how there are plural gaps and plural cut-ins between a single object and a single vehicle. The scope of the claim cannot be ascertained as written.	Moreover, a distinction between “a vehicle lane of travel” (see instant spec at [3], [4], [29], [78], [79]) and “a lane of the vehicle” (see instant spec at [29], [78], [90], [97]) cannot be understood in light of the specification. The reader is left in question as to whether the second recitation is merely a double inclusion. For examination, the terms refer to the same thing.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 2021/0354729 A1) in view of Kawahara et al. (US 2016/0272199 A1).
As to claims 1, 19, 20, as best can be understood, Ng teaches acquiring data from one or more sensors of the vehicle (102, F.1);	 detecting, using processing circuitry, one or more objects in a surrounding of the vehicle based on the acquired data (For example, a state determiner 104 may determine a state of the actors (e.g., the vehicle 900 and other objects, static or dynamic) in the environment. The state of each actor may generally include a location, a speed, a direction (e.g., direction of travel), a velocity, an acceleration(s) (e.g., scalar, rotational, etc.), a pose (e.g., orientation) and/or other information about the state of the actors. The state may encode or represent the position of the actor in two-dimensional space (e.g., (x, y) coordinates), a unit direction of the actor, and/or a scalar velocity of the actor at a point in time. In some examples, the state may encode or represent additional or alternative information, such as rotational velocity (e.g., yaw) and/or scalar acceleration in any direction. – [32]);	 determining whether an object of the detected one or more objects intersects with a vehicle lane of travel (116, F.1; w.r.t [24], [79]-[81]);	determining whether the object is in a lane of travel of the vehicle;	determining inter-vehicle gaps and cut-ins between the object and the vehicle; and	However, “rendering a scene representation including the inter-vehicle gaps and cut-ins between the object and the vehicle” is not explicitly disclosed. 	In a related invention, Kawahara teaches rendering a scene representation including gaps and cut-ins between vehicles (“RENDER POTENTIAL DISTRIBUTION IMAGE” - S604, F.10; e.g. F.5A-B).	It would have been obvious to incorporate the teachings of Kawahara into the system of Ng such that rendering a scene representation including the inter-vehicle gaps and cut-ins between the object and the vehicle be performed as described. The motivation being to better inform an operator and/or passenger.
As to claim 2, as best can be understood, the combination teaches the method of claim 1, wherein the scene representation is a dynamic scene representation (Kawahara: This process is repeatedly executed at predetermined control intervals while a vehicle is traveling, with the travel state of the vehicle being controlled by autonomous drive. – [87]).
As to claim 3, as best can be understood, the combination teaches the method of claim 2, further comprising continuously updating a trajectory associated with the object and the vehicle (as time increases so does a present time step from which future projections are based, see Ng: at least see In some embodiments, the obstacle avoidance considerations may be computed using a comparison of trajectories representative of safety procedures at present and future projected time steps of an ego-vehicle and other actors to ensure that each actor is capable of implementing their respective safety procedure while avoiding collisions at any point along the trajectory. – abstract).
As to claim 4, as best can be understood, the combination teaches the method of claim 3, wherein the trajectory is a planned travel path generated by control circuitry, further comprising obtaining the planned travel path from the control circuitry (Ng: 112 [Wingdings font/0xE0] 116, F.1).
As to claim 5, as best can be understood, the combination teaches the method of claim 1, further comprising: expanding a line from a center of the vehicle in a direction of travel of the vehicle or a direction opposite to the direction of travel (Ng: e.g. 900, F.6); determining whether the expanded line intersects with the object (Ng: 712?, F.7); and determining that the object is in the lane of travel of the vehicle in response to determining that the expanded line intersects with the object (Ng: 712 [Wingdings font/0xE0] Yes, F.7; As such, a return of true may indicate that an intersection or complete containment is present and that the path—or at least the point along the path for a particular time step(s)—should be removed and/or penalized. – [93]).
As to claim 6, as best can be understood, the combination teaches the method of claim 5, wherein the object includes a point, further comprising determining one or more dimensions associated with the object (object shapes are determined, see Ng: [81]).
As to claim 7, as best can be understood, the combination teaches the method of claim 6, wherein the one or more sensors include at least one sensor configured to generate data indicative of a vehicle size or a lane size; and wherein the method further comprises determining a width of the object based on the data from the at least one sensor (using sensor data, object fences defining dimensions and sizes of the object are determined from object shapes, see Ng: [81]).
As to claim 8, as best can be understood, the combination teaches the method of claim 6, wherein the object is in the lane of travel when the expanded line intersects with a target area of the object (Ng: 716 –YES, F.7).
As to claim 10, as best can be understood, the combination teaches the method of claim 1, further comprising: expanding a line from a center of the vehicle in a direction of travel or a direction opposite to the direction of travel (Ng: e.g. 506, F.5); expanding the line in a lateral direction to obtain an expanded lane (Ng: e.g. 510, F.5) ;	determining whether the expanded lane intersects with the object (Ng: 712, F.7); and	determining that the object is in the lane of travel of the vehicle in response to determining that the expanded lane intersects with the object (Ng w.r.t 712 [Wingdings font/0xE0] Yes, F.7: As such, a return of true may indicate that an intersection or complete containment is present and that the path—or at least the point along the path for a particular time step(s)—should be removed and/or penalized. – [93]).
As to claim 11, as best can be understood, the combination teaches the method of claim 10, wherein the expansion of the line in the lateral direction is equal to a width of the vehicle or a factor of the width (Ng: The subscribing shape 504 may be computed to conform directly to the extremal values of the original object fence 502 (e.g., as illustrated in FIG. 5), or may be large enough to include a buffer (e.g., to account for inaccuracy in predictions of the original object fence 502, a safety margin, etc.). – [81]).
As to claim 12, as best can be understood, the combination teaches the method of claim 10, wherein the object is in the lane of travel when at least a predetermined area of the object overlaps with the expanded lane (w.r.t Ng: this claimed feature is inherent at least because the lane of travel is delimited by the expanded lane).
As to claim 13, as best can be understood, the combination teaches the method of claim 12, further comprising adjusting the predetermined area based on false positive and false negative determinations (Ng: 704, F.7).
As to claim 15, as best can be understood, the combination teaches the method of claim 1; further comprising: determining a gap factor between the vehicle and the object; and adjusting (w.r.t Ng: the controller(s) may send signals to operate the vehicle brakes via one or more brake actuators 948, to operate the steering system 954 via one or more steering actuators 956, to operate the propulsion system 950 via one or more throttle/accelerators 952. – [106]) a speed of the vehicle based on the gap factor (Ng: w.r.t safety margins, see [51]-[52]; also see Kawahara: [41]).
As to claim 16, as best can be understood, the combination teaches the method of claim 15, further comprising monitoring a rate of change in the gap factor (Ng: [52]).
As to claim 17, as best can be understood, the combination teaches the method of claim 1, further comprising: determining whether the object is in an adjacent lane relative to the vehicle; and tracking the object as a potential cut-in when the object is in the adjacent lane (Ng: In addition, the actor pair filter 108 may filter out actors (or a path(s) corresponding thereto) that are traveling in an opposite direction of the ego-vehicle 900 and have already passed the ego-vehicle 900. For example, for each time instance corresponding to a path of the actor, if the location of the actor is behind a location of the ego-vehicle 900 at the same time instance, and the actor is traveling in an opposite direction as the ego-vehicle 900, the point on the path may be filtered out from consideration. – [49]).
As to claim 18, as best can be understood, the combination teaches the method of claim 1, wherein determining whether the object is in the lane of travel of the vehicle is a function of a filtered position of the object (Ng: 108, F.1; w.r.t [48], [49], [50], [51]).

Claims 9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng and Kawahara as applied to claims 8, 12 respectively, above, and further in view of Tan et al. (US 2009/0067675 A1).
As to claim 9, as best can be understood, the combination teaches the method of claim 8. 	However, “determining a time period corresponding to the expanded line intersecting with the target area; and determining that the object is in the lane of travel of the vehicle when the time period exceeds a predetermined threshold” may not be explicitly disclosed.	In a related invention, Tan teaches determining a time period corresponding to the expanded line intersecting with the target area; and determining that the object is in the lane of travel of the vehicle when the time period exceeds a predetermined threshold (Tan: [62]).	It would have been obvious to incorporate the teachings of Tan into the system of modified Ng such that determining that the object is in the lane of travel of the vehicle when the time period exceeds a predetermined threshold be performed. The motivation being to increase safety by resuming object tracking after temporary malfunctions and/or perception obstructions.
As to claim 14, as best can be understood, the combination teaches the method of claim 12.	However, “determining a time period corresponding to the object being in the expanded lane; and determining that the object is in the expanded lane when the time period exceeds a predetermined threshold” may not be explicitly disclosed.	In a related invention, Tan teaches determining a time period corresponding to the object being in the expanded lane; and determining that the object is in the expanded lane when the time period exceeds a predetermined threshold (Tan: [62]).	It would have been obvious to incorporate the teachings of Tan into the system of modified Ng such that determining a time period corresponding to the object being in the expanded lane; and determining that the object is in the expanded lane when the time period exceeds a predetermined threshold be performed. The motivation being to increase safety by resuming object tracking after temporary malfunctions and/or perception obstructions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        




	

/ADAM D TISSOT/Primary Examiner, Art Unit 3663